Citation Nr: 0632104	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1967.  He served in Vietnam from August 1965 to August 
1966 and was awarded a Vietnam Service Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for colon cancer as due to herbicide 
exposure and entitlement to service connection for chloracne 
as due to herbicide exposure.  

In May 2003, the veteran testified before the undersigned at 
a video hearing.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  At the 
hearing, the veteran seemed to indicate that he wanted to 
withdraw his claim for service connection for his colon 
cancer.  However, VA has never recognized the withdrawal, and 
the veteran subsequently indicated that he wanted to continue 
the appeal.

In a March 2004 decision, the Board granted entitlement to 
service connection for chloracne.  Thus, this issue is no 
longer before the Board.  The issue of entitlement to service 
connection for colon cancer was remanded for additional 
development in March 2004 and April 2005.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran had colon cancer first diagnosed in July 
1996.

3.  Current colon cancer or residual disability from colon 
cancer has not been demonstrated.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5106, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303(c), 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, per the March 2004 remand instructions, the 
Appeals Management Center, an agency of original 
jurisdiction, issued a letter in April 2004 that notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for colon cancer claimed as a residual of 
exposure to Agent Orange.

The letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the April 2004 VCAA 
letter told the veteran that he was to submit any evidence or 
information that he thought would support his claim.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claim on appeal. 

The notice was provided after the appealed May 2001 rating 
decision.  However, the timing deficiency was by the 
subsequent readjudication of the claim.  Mayfield v. 
Nicholson: see also Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. Sept. 22, 2006) (holding that failure to provide 
pre-adjudication VCAA notice is not generally prejudicial to 
a claimant).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the April 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

The RO has attempted to obtain records of treatment reported 
by the veteran, including service medical records, private 
records and treatment records from VA Medical Centers (VAMC).  
Specifically, per the April 2005 remand instructions, the RO 
obtained the veteran's records from the Salisbury, North 
Carolina; Durham, North Carolina and Huntington, West 
Virginia VAMC's. 

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As discussed below, there is no competent evidence of current 
disability or signs and symptoms of a current disability from 
colon cancer.  Hence, an examination or opinion is not 
necessary.

For these reasons the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
appeal is thus ready to be considered on the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  For chloracne or other 
acneform disease consistent with chloracne, the disease must 
be manifest to a degree of 10 percent or more within a year 
after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii) 
(2006). 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The veteran claims that he is entitled to service connection 
based on his diagnosed colon cancer.  Specifically, he claims 
that his colon cancer resulted from his exposure to Agent 
Orange during his active service during the Vietnam War.

The service medical records contain no findings or complaints 
referable to colon cancer.

In July 1996, the veteran presented to the Lincoln Medical 
Center in Lincolnton, North Carolina with complaints of 
abdominal pain.  He reported that he had been having stomach 
problems for the last two and one half years.  He was 
diagnosed with colon cancer and underwent a colectomy and 
primary anastamosis at the Salisbury, North Carolina VAMC.  
He was then referred for adjuvant chemotherapy at the Durham 
VAMC which began in September 1996.

In August 2000, the veteran underwent an Agent Orange 
examination at the Huntington, West Virginia VAMC.  The 
examiner stated that colon neoplasms have been associated 
with Agent Orange exposure.  The physician stated that this 
may be the case with the veteran.

In an April 2004 statement, the veteran stated that he was 
not treated for colon cancer in the service as he was not 
treated for this disease until July 1996.

Analysis

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, colon cancer, is 
not listed among those subject to presumptive service 
connection.  Thus, presumptive service connection for this 
disorder due to herbicide exposure is not warranted.  McCartt 
v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.

Taking account of the available evidence and National Academy 
of Science's analysis, VA has found that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  68 Fed. Reg. 27,637 
(May 20, 2003). 

The Board does note the August 2000 VA Agent Orange 
examiner's statement that the veteran's colon neoplasms might 
be associated with Agent Orange exposure.  However, the 
examiner did not site any scientific or medical evidence for 
that proposition.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
opinion was also equivocal.  It is, therefore, less probative 
than VA's determination that there is no positive association 
between colon cancer and herbicide exposure.

More importantly, there is no evidence of current colon 
cancer, or of residual disability from colon cancer, since 
1996.  The veteran has not reported any current symptoms of, 
or treatment for, colon cancer and the medical evidence does 
not show that disease or its residuals.

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in July 2000, and there was 
no evidence of a current disability at that time, nor has 
there been evidence of a current disability since that time.

The Board has considered the veteran's assertion that colon 
cancer was due to exposure to Agent Orange in service.  
However, in the absence of a current disability, service 
connection cannot be established under any possible theory of 
entitlement.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for colon cancer is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


